Citation Nr: 1614649	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-46 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disease, to include hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to a compensable disability rating for residuals of a left little finger injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2010 and February 2016, the Veteran testified at Board videoconference hearings before Veterans Law Judges (VLJs), one of whom is no longer employed by the Board.  Transcripts of the hearings are included in the claims file.

This matter was remanded by the Board in June 2011 and December 2014 for additional development.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in July 2015 and October 2015 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

At his February 2016 Board hearing, the Veteran testified that for the past two years he was treated at the VA hospital at Wade Park (Cleveland VA Medical Center (VAMC).  These records are not contained in the claims file and must be secured on remand. 

At his June 2010 Board Hearing, the Veteran testified that Dr. W. Knowles treated him for his blood pressure and diabetes mellitus approximately six months following separation from military service, and that he was treated for those disabilities in 1966 by Dr. L. Marsh of the same medical practice, Lee-Harvard Treatment, Inc., and by Dr. W. Noah.  He also testified that he was treated by Dr. Marsh from 1966 to 2007.  While the record contains two records from Dr. Marsh dated February 1993 and September 1993; no additional records from these private treating providers are contained in the claims file.  In June 2011, the Board remanded the Veteran's claims and requested that the Veteran provide sufficient information and authorization to enable the RO to obtain these private treatment records.  Pursuant to the June 2011 remand directives, a July 2011 letter was sent to the Veteran requesting the Veteran provide these treatment records or complete an authorization form to enable the AOJ to obtain these treatment records.  No response was received by the Veteran.  At his February 2016 Board hearing, the Veteran testified that the VA had been trying to obtain records from the Cleveland Clinic for the past two years and had been unsuccessful.  On remand, the AOJ should request the Veteran complete an authorization to release these records to the VA and these records should be requested by the AOJ.

Additionally, the Veteran should be provided an opportunity to submit any additional outstanding, pertinent VA or private medical records relating to his cardiovascular disease, to include hypertension, diabetes mellitus, and/or residuals of a left little finger injury.  The Veteran should also be given the opportunity to submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post- symptoms of cardiovascular disease, to include hypertension, and diabetes mellitus and the nature, extent and severity of his residuals of a left little finger injury.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include any records from the Cleveland VAMC.

2.  With any necessary assistance form the Veteran, obtain all records from the Cleveland Clinic and from Lee-Harvard Treatment, Inc. (Drs. Knowles, Marsh and Noah).

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of cardiovascular disease, to include hypertension, and diabetes mellitus, and the nature, extent and severity of his residuals of a left little finger injury and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Then, after taking any additional development deemed necessary, readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and afford them an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




